AO 467 (Rev. 1/09) Order of Holding Defendant (NH-1/09)

                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW HAMPSHIRE

United States of America                                  Case No. 20-mj-234-01-AJ

v.

Katelyn Jones                                             Charging District Eastern
District of Michigan
                                                          Case Number: 2:20−mj−30535

                         ORDER OF HOLDING DEFENDANT TO ANSWER
                       AND TO APPEAR IN DISTRICT OF PROSECUTION
                       OR DISTRICT HAVING PROBATION JURISDICTION

        The defendant having appeared before this Court pursuant to Rule

5, Fed. R. Crim. P., and proceedings having been concluded and the

defendant released;

        The defendant shall be held to answer in the United States District

Court for the District of Michigan Eastern District and shall appear at

all proceedings as required.                   The defendant shall next appear:

        Where: Via Video Conference-231 W Lafayette Blvd, Detroit, MI 48226.

        When: 1/13/2021 at 1pm.

        The clerk is ordered to transfer any bail deposited in the registry

of this court to the clerk of court where the charges are pending.

        SO ORDERED.

                                                          ___________________________
                                                          Andrea K. Johnstone
                                                          United States Magistrate Judge
12/23/2020

cc:      U.S. Attorney
         U.S. Marshal
         U.S. Probation
         Jeffrey Levin, FD
